Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 11th, 2021 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendments to the Specifications and Claims have overcome each and every objection and 35 USC 112(b) rejection previously set forth in the Non-Final Office Action mailed September 11th, 2020.

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-23 have been considered but are moot because the amendments to the claims are not taught by the previously relied upon references Besser (US 20190048988) and Vandergon (US 9,993,934). A new ground of rejection is made in view of the additional art of Williams (US10430038) along with the previously relied upon references of Besser and Vandergon.

Claim Objections
Claim 5 is objected to because the amendment created the following informalities:  Claim 5 line 1-2 details “the failing component comprises of a:” which is improper. Examiner suggests changing it to Claim 5 Lines 1-2 to have the phrase stated as “the failing component comprises: “. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Amended Claim 5 now specifies the “failing component comprises” and provides a list of 5 options. It is unclear whether the failing component as presented in the singularly form is intended to be one of the 5 options presented or if all 5 options presented are failing. Examiner interprets the “failing component” as one of the 5 options.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Besser (US 20190048988) in view of Vandergon (US 9,993,934) and Williams (US10430038).
Regarding Claim 1, Besser teaches “a method of identifying a failing component in a system,  the method comprising:  actively sensing, via a first sensor (60T - Figure 5; Temperature sensor - [0047]), a first characteristic (Temperature - [0047]) of the system and gathering data (acquiring data - [0056]; sensor acquiring data related to temperature – [0071]) pertaining to the sensed first characteristic; actively sensing, via a second sensor (60V - Figure 5, Vibration sensor - [0053]) that is discrete from the first sensor (60V, 60T – Figure 5), a second characteristic (Vibration - [0028]) of the system and gathering data (acquiring data - [0056]; sensor acquiring data for other operational conditions – [0071]) pertaining to the sensed second characteristic; correlating the data (Data Integration - [0059]); identifying the failing component (predictive maintenance flags and other indicators - [0063]) out of a group of components (Rotor, nut - [0028]) of the system, by a computer-effectuated analysis ([0062]).”
Besser does not teach the system as a “pressurized fluid cutting system.”
	Vandergon teaches it is known to provide “a method of identifying a failing component (Column 6 Lines 38-50) in a pressurized fluid cutting system (Column 1 Lines 15-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser to the system as a pressurized fluid cutting system as discussed in Vandergon, in order to improve the identification of components in a 
Besser in view of Vandergon does not teach “correlating the data pertaining to the sensed first characteristic, sensed by the first sensor, with the data pertaining to the sensed second characteristic, sensed by the second sensor; a computer-effectuated analysis that identifies a correlation between the data pertaining to the sensed first characteristic and the data pertaining to the sensed second characteristic.”
Williams teaches “correlating the data pertaining to the sensed first characteristic, sensed by the first sensor (sensors monitor various physical, environment, operational parameters such as temperature, pressure, vibration – Column 5 Lines 26-38; data points provide data from sensors to produce data plots – Column 5 Lines 65-68 and Column 6 Line 1-10), with the data pertaining to the sensed second characteristic (“processors may calculate a correlation for one or more portions of other plots” – Column 6 Lines 66-67 and Column 7 Lines 1-3), sensed by the second sensor; a computer-effectuated analysis that identifies a correlation between the data pertaining to the sensed first characteristic and the data pertaining to the sensed second characteristic (“determine whether the analyzed portion of each of the plots generally corresponds to the feature of interest in the currently selected plot being diagnosed” – Column 7 Lines 1-5; 150, 151, 154, 155 – Figure 9).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser in view of Vandergon to incorporate the teachings of Williams in order to improve the correlation of data from sensors to match 

Regarding Claim 2, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “the data pertaining to the sensed first characteristic (Temperature - [0047]) indicates a potential failure (temperature profile, predict onset of failure - [0068]) of at least one component of a set of components of the system (bearing(38), stator(36), nut(42) - Figure 5), the second characteristic (Vibration - [0053]); wherein the data pertaining to the sensed second characteristic indicates a potential failure (vibration signature, predict onset of failure - [0068]) in a second set of components of the system (Screw shaft, nut - [0068]), and wherein the identifying includes identifying a same physical component that is in the first set and second set of components (nut - [0068]).”

Regarding Claim 3, Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Besser further teaches “the data pertaining to the sensed first characteristic (Vibration - [0028], [0074]) indicates a potential failure of two different components (Rotor, nut - [0028]), wherein the data pertaining to the sensed second characteristic (Position - [0050], [0073]) indicates proper function (component-level health and status indicators – [0044]) of a first component (Rotor - [0028]) of the two different components that are potentially failing, and identifying includes determining that a second component (Nut - [0028]), of the two different components that are potentially failing, is the failing component ([0068]).”

Regarding Claim 4, Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Besser further teaches “the actively sensing, via the first sensor, is accomplished by at least the first sensor actively measuring temperature ([0047]).”

As best understood, regarding Claim 5, Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Vandergon further teaches “the failing component comprises a cylinder (Column 3, lines 40-45).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser in view of Williams to incorporate the further teaching of Vandergon of the component being a high pressure cylinder.

Regarding Claim 6, Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Besser further teaches “the actively sensing, via the first and second sensor, is simultaneously (“sensors configured to measure temperature, current, position, force, torque, vibration and sound signals generated during operation of the actuator” - [0037]) effectuated by at least the first and the second sensors positioned at different locations (60T, 60V, 60P - Figure 5) within the system.”

Regarding Claim 7, Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Besser further  teaches “predicting ([0075]), via computer  ([0075]) of the identified failing component occurs.”

Regarding Claim 8, Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Besser further teaches “identifying the failing component based upon an analysis of past performance data associated with historic functionality corresponding to the sensed first and second characteristics (Operational Histories - [0043]).”
  
Regarding Claim 9 Besser in view of Vandergon and Williams discloses the claim invention as discussed in claim 1, Besser further teaches “a computer device that outputs an indicator of the failing component to a user ([0036]).”

Regarding Claim 10, Besser teaches “a method of identifying a failing component in a system, the method comprising: sensing a first characteristic (Temperature - [0047]) of the system using a first measurement methodology (Temperature sensor - [0047], environment conditions -[0056]), the first measurement methodology in communication with a computer ([0040]); sensing a second characteristic (Vibration - [0028]) of the system using a second measurement methodology (Vibration sensor - [0053], operational loading - [0056]), the second measurement methodology in communication with the computer; and correlating data (Data Integration - [0059]) communicated ([0060]) to the computer in association with the sensing of the first characteristic and the sensing of the second characteristic to computer-([0058]) the sensed first and second characteristics and identify the failing component (Generating diagnostics with component status - [0062]) of the system.”
Besser does not teach the system as a “pressurized fluid cutting system.”
	Vandergon teaches it is known to provide “a method of identifying a failing component (Column 6 Lines 38-50) in a pressurized fluid cutting system (Column 1 Lines 15-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser to the system as a pressurized fluid cutting system as discussed in Vandergon, in order to improve the identification of components in a pressurized fluid cutting system by the use of an active diagnostics system with multiple sensors and provide predictive monitoring and improved maintenance of said system by accurate prediction of impending failure.
Besser in view of Vandergon does not teach “finding a correlation between the sensed first and second characteristics; identifying, via the first measurement methodology, that a sensed first characteristic has varied from a first threshold reading; identifying, via the second measurement methodology, that a sensed second characteristic has varied from a second threshold reading;.”
Williams teaches “finding a correlation between the sensed first and second characteristics  (sensors monitor various physical, environment, operational parameters such as temperature, pressure, vibration – Column 5 Lines 26-38; data points provide data from sensors to produce data plots – Column 5 Lines 65-68 and Column 6 Line 1-10; “determine whether the analyzed portion of each of the plots generally corresponds to the feature of interest in the currently selected plot being diagnosed” – Column 7 Lines 1-5; 150, 151, 154, 155 – Figure 9); identifying, via the first measurement methodology, that a sensed first characteristic has varied from a first threshold reading (if temperature exceeds a threshold – Column 7 Lines 40-60); identifying, via the second measurement methodology, that a sensed second characteristic has varied from a second threshold reading (vibration exceeds another threshold - Column 7 Lines 40-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser in view of Vandergon to incorporate the teachings of Williams in order to improve the correlation of data from sensors to match features of interest and to compare the temperature and vibration sensor readings to a threshold. Doing so would improve the monitoring of conditions of components of a system.

Regarding Claim 11, Besser in view of Vandergon and Williams discloses the claim invention as discussed in above, Besser further teaches “the first measurement methodology (Vibration Sensors attached to nut – [0028], 60V - Figure 5) is the same as the second measurement methodology (Vibration sensor coupled to the housing – [0028], 60V - Figure 5).”  

Regarding Claim 12, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “the first measurement methodology (Temperature Sensor - [0068]) is different than the second measurement methodology (Vibration sensor - [0068]).”  

Claim 13, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “sensing a third characteristic (Position Sensor - [0050], [0073]) of the system, and wherein correlating further comprises finding a correlation between the third characteristic and the first and second characteristics (Processing temperature, position, load(vibration) data – [0057], Data Integration - [0059]).”

Regarding Claim 14, Besser in view of Vandergon and Williams discloses the claimed invention as discussed above, and Besser further teaches “the first sensor and the second sensor are configured to communicate with each other (sensors 60T, 60C, 60V, 60P connected together, dashed lines – Figure 5) , and wherein input from the first sensor affects operational functionality of the second sensor (Figure 5 shows the sensors connected together in communication with each other and the processor. Since the structure present in Figure 5 is the same as the structure given in the instant application in [0020] and Figure 2, the sensors and their communication in the prior art would be capable of the same functionality, thereby reading on this limitation).”  

Regarding Claim 15, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “a plurality of sensors ([0036]) and corresponding sensor readings are checked in near real-time ([0037]) and correlated against the sensed first and second characteristics ([0059]).”  

Regarding Claim 16, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “signals from a number of sensors (60T, 60V, 60P - Figure 5) are correlated ([0059]) with regard to the first and second measurement methodologies and set forth as corresponding indicia (Indicators - [0063]) facilitating visualized ([0063]) prediction of near term component failure.”
 	 
Regarding Claim 17, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “a technician (User - [0061]) interfaces with the computer, through operation of an HMI display (GUI - [0040]), and runs various sensor-based correlative diagnostics ([0059], [0062]), while the system is operating ([0037]), to identify any potential failures.”

Regarding Claim 18, Besser teaches “a system for identifying a failing component of a system, comprising: the system; a computer ([0040]); a first sensor (Temperature sensor [0047]) in signal (analog or digital signal – [0057]) communication (signal wires or wireless communication system – [0041]) with the computer and configured to sense a first characteristic (Temperature - [0047]) of the system, the first characteristic being temperature; a second sensor (Vibration sensor - [0053]) that is discrete from the first sensor (60V, 60T – Figure 5), that is in signal communication with the computer and that is configured to sense a second characteristic (Vibration - [0028]) of the system, the second characteristic being vibration; and a user interface (GUI - [0040]) in communication with the computer and configured to display indicia (indicators, displayed - [0063]) of the failing component, wherein the indicia of the failing component is generated by finding, by the computer, a correlation ([0059]) to identify the failing component (predictive maintenance flags and other indicators - [0063]), out of multiple components (Rotor, nut - [0028]) of the system.”
Besser does not teach the system as a “pressurized fluid cutting system.”
	Vandergon teaches it is known to provide a method of identifying component failure (Column 6 Lines 38-50) in a pressurized fluid cutting system (Column 1 Lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser to the system as a pressurized fluid cutting system as discussed in Vandergon, in order to improve the identification of components in a pressurized fluid cutting system by the use of an active diagnostics system with multiple sensors and provide predictive monitoring and improved maintenance of said system by accurate prediction of impending failure.
Besser in view of Vandergon does not teach “a correlation between a sensed first sensed characteristic of the system, sensed by the first sensor, and a sensed second sensed characteristic of the system, sensed by the second sensor.”
Williams teaches “a correlation between a sensed first sensed characteristic of the system, sensed by the first sensor, and a sensed second sensed characteristic of the system, sensed by the second sensor (sensors monitor various physical, environment, operational parameters such as temperature, pressure, vibration – Column 5 Lines 26-38; data points provide data from sensors to produce data plots – Column 5 Lines 65-68 and Column 6 Line 1-10; “determine whether the analyzed portion of each of the plots generally corresponds to the feature of interest in the currently selected plot being diagnosed” – Column 7 Lines 1-5; 150, 151, 154, 155 – Figure 9).”

Regarding Claim 19, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “finding the correlation between the sensed first and second characteristics comprises utilization of a correlations table (system history, component level application parameters – [0039]) to chart characteristic associations (Lifecycle data, histogram Form – [0045]).”
  
Regarding Claim 20, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “the sensed first and second characteristics include threshold values ([0044]).”  

Regarding Claim 21, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Williams further teaches “the finding the correlation between the sensed first and second characteristics comprises identifying sensor readings from the first and second sensors that vary from a threshold value (if temperature, vibration exceeds a threshold – Column 7 Lines 40-60).”
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser in view of Vandergon to incorporate the teachings of Williams in order to improve the correlation of data with the comparison of the temperature and vibration sensor readings to a threshold. Doing so would improve the monitoring of conditions of components of a system.

Claim 22, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “a third sensor (Position Sensor - [0050], [0073]) in signal communication with the computer and configured to sense a third characteristic (Position - [0050], [0073]) of the system.”
  
Regarding Claim 23, Besser in view of Vandergon and Williams discloses the claim invention as discussed above, Besser further teaches “the finding the correlation between the sensed first and second characteristics further comprises correlating (Processing temperature, position, load (vibration) data – [0057], Data Integration - [0059]) a sensed third characteristic with the sensed first and second characteristics to identify the failing component by the computer.”	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./             Examiner, Art Unit 2863     

/TARUN SINHA/             Primary Examiner, Art Unit 2863